Case 3:19-cv-01905-JD Document 172-2 Filed 02/05/21 Page 1 of 4




                     EXHIBIT 2
                Case 3:19-cv-01905-JD Document 172-2 Filed 02/05/21 Page 2 of 4


Harbour, Michael

From:                          ECF-CAND@cand.uscourts.gov
Sent:                          Friday, February 5, 2021 2:37 PM
To:                            efiling@cand.uscourts.gov
Subject:                       Activity in Case 5:17-cv-05671-BLF VLSI Technology LLC v. Intel Corporation Order on
                               Administrative Motion per Civil Local Rule 7-11



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                             U.S. District Court

                                        California Northern District

Notice of Electronic Filing

The following transaction was entered on 2/5/2021 at 2:36 PM PST and filed on 2/5/2021
Case Name:           VLSI Technology LLC v. Intel Corporation
Case Number:         5:17-cv-05671-BLF
Filer:
Document Number: 297(No document attached)

Docket Text:
Order denying [292] Administrative Motion for Relief From Protective Order entered by Judge
Nathanael M. Cousins. The Court finds that Intel has not established good cause for relief. It
has not shown the relevance of the materials requested for the antitrust case before Judge
Chen. Moreover, the Court finds that VLSI relied on the protective order and it would be unfair
to grant the relief requested by Intel at this time. (This is a text-only entry generated by the
court. There is no document associated with this entry.)


5:17-cv-05671-BLF Notice has been electronically mailed to:

Alvin Matthew Ashley      mashley@irell.com, sheryl-knight-8706@ecf.pacerpro.com, sknight@irell.com

Amanda Leigh Major       amanda.major@wilmerhale.com

Amy E Proctor     aproctor@irell.com

Andrew William Robb       arobb@gibsondunn.com


                                                        1
              Case 3:19-cv-01905-JD Document 172-2 Filed 02/05/21 Page 3 of 4

Arthur W Coviello arthur.coviello@wilmerhale.com, patricia.shore@wilmerhale.com,
WHDocketing@wilmerhale.com

Benjamin W. Hattenbach      bhattenbach@irell.com

Charlotte J. Wen    cwen@irell.com, cbulut@irell.com, ccho@irell.com

Christa Jordan Laser     Christa.Laser@wilmerhale.com

Christopher Todd Abernethy      cabernethy@irell.com

David Charles Marcus david.marcus@wilmerhale.com, joann.ambrosini@wilmerhale.com,
whdocketing@wilmerhale.com

Dominic E. Massa dominic.massa@wilmerhale.com, cheryl.lomaglio-puleio@wilmerhale.com,
WHDocketing@wilmerhale.com

Dominik B. Slusarczyk     dslusarczyk@irell.com, jernst@irell.com, s-kim@irell.com

Donald Richard Steinberg     donald.steinberg@wilmerhale.com

Jordan L Hirsch     jordan.hirsch@wilmerhale.com, WHDocketing@wilmerhale.com

Joseph J. Mueller   joseph.mueller@wilmerhale.com, WHDocketing@wilmerhale.com

Karen I. Boyd boyd@turnerboyd.com, 1105862420@filings.docketbird.com,
docketing@turnerboyd.com

Kathryn Diane Zalewski     kathryn.zalewski@wilmerhale.com, WHDocketing@wilmerhale.com

Liv Leila Herriot liv.herriot@wilmerhale.com, kathleen.gregory@wilmerhale.com,
WHDocketing@wilmerhale.com

Louis W. Tompros       louis.tompros@wilmerhale.com, WHDocketing@wilmerhale.com

Mark Daniel Selwyn mark.selwyn@wilmerhale.com, ernest.aglipay@wilmerhale.com,
lorna.ejercito@wilmerhale.com, matthew.hoff@wilmerhale.com, nohely.gonzalez@wilmerhale.com,
WHDocketing@wilmerhale.com

Mark Nolan Reiter mreiter@gibsondunn.com, gholman@gibsondunn.com,
jdraeger@gibsondunn.com, plum@gibsondunn.com

Michael David Harbour      mharbour@irell.com

Michael Edwin Jones      mikejones@potterminton.com, jovallery@potterminton.com

Morgan Chu     mchu@irell.com

Nina S. Tallon nina.tallon@wilmerhale.com, lanta.chase@wilmerhale.com,
lashawn.davenport@wilmerhale.com

                                                    2
                 Case 3:19-cv-01905-JD Document 172-2 Filed 02/05/21 Page 4 of 4

Omar Farooq Amin       oamin@gibsondunn.com

Sharchun Dennis Wang       dennis.wang@wilmerhale.com, WHDocketing@wilmerhale.com

Sonal N. Mehta     sonal.mehta@wilmerhale.com, whdocketing@wilmerhale.com

Thomas F. Lampert      Thomas.Lampert@wilmerhale.com

William F. Lee     william.lee@wilmerhale.com

5:17-cv-05671-BLF Please see Local Rule 5-5; Notice has NOT been electronically mailed to:




                                                   3
